Exhibit 10.1




AMENDED MANAGEMENT AGREEMENT




This Amended Management Agreement (the “Agreement”) is made effective as of the
1st day of October, 2010, by and between GMV Wireless, Inc., a Nevada
corporation (the “Company”) and Mark Simon (“Mr. Simon”).




RECITALS:




WHEREAS, Mr. Simon and the Company entered into a prior Management Agreement
(the “Original Agreement”), whereby Mr. Simon was to handle the business of the
Company;




WHEREAS, Mr. Simon and the Company have agreed that this Agreement shall replace
the Original Agreement in all respects, and therefore the Original Agreement is
thereby rendered null and void;




WHEREAS, Mr. Simon has expertise in the areas of corporate management, finance,
investment and other matters relating to the business of the Company; and




WHEREAS, the Company desires to avail itself of the expertise of Mr. Simon in
the aforesaid areas, in which it acknowledges the expertise of Mr. Simon.




AGREEMENT:




NOW, THEREFORE, in consideration of the foregoing recitals and the covenants and
conditions herein set forth, the parties hereto agree as follows:




1. Appointment.




The Company hereby appoints Mr. Simon to render advisory and consulting services
described in Section 2 hereof for the term of this Amended Agreement.




2. Services.




During the term of this Agreement, Mr. Simon shall render to the Company, as the
Company’s Chief Executive Officer, President, Chief Financial Officer, Secretary
and a Director  in relation to the operations of the Company, strategic
planning, and financial oversight and including, without limitation, advisory
and consulting services in relation to the selection, retention and supervision
of independent auditors, the selection, retention and supervision of outside
legal counsel, the selection, retention and supervision financial advisors or
consultants and the structuring and implementation of equity participation
plans, employee benefit plans and other incentive arrangements for certain key
executives of the Company (collectively the “Services”).




3. Fees.




In consideration of the performance of the Services contemplated by Section 2
hereof, the Company agrees to pay to Mr. Simon an aggregate fee (the “Fee”) of
$2,500 per calendar month. From March 1, 2010  until September 30, 2010, the Fee
shall be paid as follows: (i) $1,000 cash; and, (ii) $1,500 converted into
shares of the Company's Common Stock at a rate of $0.15 per share or 10,000
shares per month. Beginning on October 1, 2010, Mr. Simon will be paid the Fee
of $2,500 per calendar month solely in cash.




4. Out-of-Pocket Expenses




In addition to the compensation payable to Mr. Simon pursuant to Section 3
hereof, the Company shall, at the direction of Mr. Simon, pay directly, or
reimburse Mr. Simon for, his reasonable Out-of-Pocket Expenses. For the purposes
of this Agreement, the term “Out-of-Pocket Expenses” shall mean the amounts
actually paid by Mr. Simon in cash in connection with his performance of the
Services, including, without limitation, reasonable (i) fees and disbursements
(including, underwriting fees) of any independent auditors, outside legal
counsel, consultants, investment bankers, financial advisors and other
independent professionals and organizations, (ii) costs of any outside services
or independent contractors such as financial printers, couriers, business
publications or similar services and (iii) transportation, per diem, telephone
calls, word processing expenses or any similar expense not associated with its
ordinary operations. All reimbursements for Out-of-Pocket Expenses shall be made
promptly upon or as soon as practicable after presentation by Mr. Simon to the
Company of the statement in connection therewith.





--------------------------------------------------------------------------------

5. Indemnification




The Company will indemnify and hold harmless Mr. Simon from and against any and
all losses, costs, expenses, claims, damages and liabilities (collectively the
“Liabilities”) to which Mr. Simon may become subject under any applicable law,
or any claim made by any third party, or otherwise, to the extent they relate to
or arise out of the performance of the Services contemplated by this Agreement
or the engagement of Mr. Simon pursuant to, and the performance by Mr. Simon of
the Services contemplated by, this Agreement. The Company will not be liable
under the foregoing indemnification provision to the extent that any loss,
claim, damage, liability, cost or expense is determined by a court, in a final
judgment from which no further appeal may be taken, to have resulted solely from
the gross negligence or willful misconduct of Mr. Simon. If Mr. Simon is
reimbursed hereunder for any expenses, such reimbursement of expenses shall be
refunded to the extent it is finally judicially determined that the Liabilities
in question resulted solely from the gross negligence or willful misconduct of
Mr. Simon.




6. Termination




This Agreement shall be in effect on the date hereof and shall continue until
such time as Mr. Simon or one or more of his affiliates collectively control, in
the aggregate, less than 10% of the equity interests of the Company, or such
earlier time as the Company and Mr. Simon may mutually agree. The provisions of
Sections 5, 7 and 8 and otherwise as the context so requires shall survive the
termination of this Agreement.




7. Other Activities




Nothing herein shall in any way preclude Mr. Simon from engaging in any business
activities or from performing services for his own account or for the account of
others, including for companies that may be in competition with the business
conducted by the Company.




8. General.




(a)

No amendment or waiver of any provision of this Agreement, or consent to any
departure by either party from any such provision, shall be effective unless the
same shall be in writing and signed by the parties to this Agreement, and, in
any case, such amendment, waiver or consent shall be effective only in the
specific instance and for the specific purpose for which given.




(b)

This Agreement and the rights of the parties hereunder may not be assigned
without the prior written consent of the parties hereto; provided, however, that
Mr. Simon may assign or transfer his duties or interests hereunder to a Mr.
Simon affiliate at the sole discretion of Mr. Simon.




(c)

This Agreement shall constitute the entire agreement between the parties with
respect to the subject matter hereof, and shall supersede all previous oral and
written (and all contemporaneous oral) negotiations, commitments, agreements and
understandings relating hereto.




(d)

 This Agreement shall be governed by, and enforced in accordance with, the laws
of the State of Nevada (excluding the choice of law principles thereof). The
parties to this Agreement hereby agree to submit to the non-exclusive
jurisdiction of the federal and state courts located in the state of Nevada in
any action or proceeding arising out of or relating to this Agreement.




(e)

This Agreement may be executed in two or more counterparts, and by different
parties on separate counterparts. Each set of counterparts showing execution by
all parties shall be deemed an original, and shall constitute one and the same
instrument.




(f)

The waiver by any party of any breach of this Agreement shall not operate as or
be construed to be a waiver by such party of any subsequent breach.




IN WITNESS WHEREOF, the parties have caused this Agreement to be executed and
delivered by their duly authorized officers or agents as set forth below.




GMV Wireless, Inc.




By: /s/ Mark Simon     

Its: President and CEO

Name: Mark Simon




Mark Simon




By: /s/ Mark Simon      





2


